Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roderick Jerome English appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. English v. Wood, No. 1:13-cv-02677-JFA, 2014 WL 1330109 (D.S.C. Apr. 1, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in *224the materials before this court and argument would not aid the decisional process.

AFFIRMED.